       Case 1:21-cv-04345-PGG-SLC Document 15 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
C.V., individually and on behalf of her child E.M., a
minor,

                                  Plaintiff,               CIVIL ACTION NO.: 21 Civ. 4345 (PGG) (SLC)

         -v-                                                                ORDER

NEW YORK CITY DEPARTMENT OF EDUCATION,

                                  Defendant.

SARAH L. CAVE, United States Magistrate Judge.


         On August 3, 2021, the Court directed Plaintiff to file a certification by August 4, 2021 that

attorney billing records (the “Billing Records”) were produced to Defendant’s counsel. (ECF No.

14). Plaintiff has not complied with the Court’s Order. Accordingly, by Friday, August 6, 2021,

Plaintiff shall file a certification that the Billing Records were produced to Defendant’s counsel.



Dated:           New York, New York
                 August 5, 2021

                                                        SO ORDERED.



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
